Wade, C. J.
1. The right to review by certiorari the judgment of a judge of the municipal court of Atlanta, without moving for a new trial in the appellate division of that court (Young v. Broyles, 16 Ga. App. 356, 85 S. E. 366), is not brought into question in this case, and therefore will not be considered.
2. Under the evidence adduced at the trial, the respective rights of the parties litigant were clearly for ascertainment and determination by reference to the existing general contract between them, and not independently of the terms and condition thereof.
3. The point that there was a complete accord and satisfaction between the parties can not be considered, since the record fails to- disclose that any such contention was presented in the trial court, either in the pleadings or otherwise, and no assignment of error upon this ground is in the petition for certiorari, and the point is presented for the first time in the brief of counsel in this court.
*317Decided June 28, 1916.
Certiorari; from Pulton superior court — Judge Bell. May 15, 1915.
George Westmoreland, Marie Bolding, for plaintiff in error.
J. J. Slaton, J. J. Bagan, contra.
4. There was evidence to support the finding of the judge of the municipal court, who passed upon the law and the facts, in the absence of a demand for a jury; and, this finding having been approved by the judge of the superior court, the judgment overruling the certiorari is

Affirmed.